 FALCON WHEEL DIVISION, L.L.C. 315Falcon Wheel Division L.L.C. and General Truck Drivers, Chauffeurs & Helpers of San Pedro, Wilmington, Long Beach & Vicinity, Local 692, International Brotherhood of Teamsters, AFLŒCIO.  Cases 21ŒCAŒ34692 and 21ŒCAŒ34772 September 26, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the amended consolidated complaint.  On a charge and an amended charge filed in Case 21ŒCAŒ34692 on August 3 and October 29, 2001, and a charge filed in Case 21ŒCAŒ34772 on October 2, 2001, by the Union, the General Counsel issued the original consoli-dated complaint on December 4, 2001, against Falcon Wheel Division L.L.C., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act.2Thereafter, on July 26, 2002, the Respondent and the Union entered into an informal Board settlement agree-ment, which was approved by the Regional Director for Region 21 on July 30, 2002.  Among other things, the settlement required the Respondent to pay $64 to each of 85 individuals named in the settlement, and others who presented themselves to the Respondent, the Union, or the Region within 60 days from the approval of the set-tlement.3  The settlement required the Respondent to provide Region 21 with proof that these individuals re-ceived the payments due them under the settlement agreement.  The Respondent also agreed to post a notice to employees regarding the allegations of the complaint. By letters dated September 26 and October 23, 2002, and January 24, 2003, the compliance officer for Region 21 requested that the Respondent comply with the terms of the settlement by providing copies of the backpay checks paid to the 85 individuals listed in the settlement.  The January 24, 2003 letter also stated that if copies of the backpay checks were not received prior to January 29, 2003, the compliance officer would ﬁrecommend that the approval of the Agreement be withdrawn and a com-plaint issue.ﬂ  The Respondent did not reply to this re-quest and, on January 29, 2003, the Regional Director                                                            1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a Motion for Default Judgment. 2 On March 19, 2002, the General Counsel issued an amendment to the consolidated complaint. 3 Less applicable taxes, not to exceed 27 percent. notified the Respondent that she had withdrawn her ap-proval of the settlement on that date. Subsequently, on February 24, 2003, the General Counsel issued an amended consolidated complaint against the Respondent, alleging that it has violated Sec-tion 8(a)(1) and (5) of the Act.  The Respondent has not filed an answer to the amended consolidated complaint, despite being notified of the necessity of filing an an-swer. On May 6, 2003, the General Counsel filed a Motion for Summary Judgment with the Board.  On May 8, 2003, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the amended consolidated complaint affirmatively stated that unless an answer was filed by March 10, 2003, all the allegations in the complaint would be considered admitted.  Further, the undisputed allegations in the General Counsel™s motion disclose that the Region, by letter dated April 11, 2003, notified the Respondent that unless an answer was received by April 21, 2003, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with a place of business located at 407 East Redondo Beach Boulevard, Gardena, California, has been engaged in the production and nonretail sale of wheels and other molded parts.  During the 12-month period ending Au-gust 18, 2001, which period is representative of the Re-spondent™s operations, the Respondent, in conducting its business operations described above, sold and shipped from its Gardena, California facility goods valued in ex-cess of $50,000 directly to points outside of the State of California.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  We also find that General 340 NLRB No. 42  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316 Truck Drivers, Chauffeurs & Helpers of San Pedro, 
Wilmington, Long Beach & Vicinity, Local 692, Interna-
tional Brotherhood of Teamsters, AFLŒCIO (the Union), 
is a labor organization within the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES The following employees of the Respondent (the unit), 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act:  All full-time and regular part-time production and 
maintenance employees employed by Respondent at its 
facility located at 407 E. Redondo Beach Boulevard, 
Gardena, California; excluding all other employees, of-
fice clerical employees, professional employees, 
guards, and supervisors as defined in the Act. 
 On September 27, 2000, the Union was certified as the 
exclusive collective-bargaining
 representative of the unit, 
and commencing on that date until May 22, 2002, based 
on Section 9(a) of the Act, the Union was the exclusive 
collective-bargaining representative of the unit.  On May 
22, 2002, the Union disclaimed interest in representing 
the unit. 
At all material times, William Brown has held the po-
sition of the Respondent™s manager, and has been a su-

pervisor of the Respondent within the meaning of Sec-
tion 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act. 
On about June 7, 2001, the Union and the Respondent 
reached complete agreement 
on terms and conditions of 
employment of the unit to be
 incorporated in a collec-tive-bargaining agreement (t
he agreement).  Commenc-
ing about June 8, 2001, the Union requested that the Re-
spondent execute a written contract containing the 
agreement.  Since about June
 8, 2001, the Respondent, 
by William Brown, has failed and refused to execute the 
agreement. 
The agreement included a provision at article XXV 
that required wage increases.  Commencing about June 8, 
2001, the Union requested that the Respondent imple-
ment the wage increases called for in the agreement.  
Since about that date, the Respondent has failed and re-

fused to implement the wage increases called for in the 
agreement. 
Commencing about June 8, 2001, the Union, by letters 
dated June 8 and June 29, 2001; and by oral request on 

about July 11, 2001, requested that the Respondent fur-
nish the Union with the following information: a current 
seniority list showing each employee™s name, classifica-
tion, date of hire, and current rate of pay.  The informa-
tion requested by the Union was necessary for, and rele-
vant to, the Union™s performance of its duties as the ex-
clusive collective-bargaining representative of the unit. 
At all times since about June 8, 2001, the Respondent, 
by William Brown, has failed and refused to furnish the 

Union with the information requested. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees within the meaning of Section 
8(d) of the Act, and has thereby engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by failing since June 8, 2001, to execute a written 
contract containing the agreement reached on June 7, 
2001, which included a provision at article XXV that 
required the implementation of
 wage increases, we shall 
order the Respondent to execute the agreement and im-
plement the contractual wage increases. 
We also shall order the Respondent to make the unit 
employees whole for any losses 
attributable to its failure 
to implement the wage increases required by article XXV 
of that agreement, as set forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), with interest computed in the 
manner prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
4In accordance with the General Counsel™s unopposed 
request, we shall also order the Respondent to furnish the 
Union with the information that it requested in June 2001 
and that the Respondent unlawfully failed to provide at 
that time.  Although the Union disclaimed interest in 

representing the unit employees approximately a year 
later in May 2002, the ﬁright of the Union to the informa-
tion requested must be determined by the situation which 
existed at the time the request was made, not at the time 
the Board or the courts get around to vindicating that 
                                                          
 4 The General Counsel™s motion requests that the Board order the 
Respondent to provide the Region with
 proof that the employees named 
in the settlement received payment as required by its terms.  We decline 
to provide this remedy.  The require
ment of proof of payment was part 
of the settlement that was set aside by the Regional Director, and is not 
an appropriate remedy for the alleged vi
olations that we have found.  If, 
in fact, the Respondent has paid 
certain amounts of backpay to the 
individuals named in the settlement, those payments may be taken into 
account during the compliance stage of this proceeding. 
 FALCON WHEEL DIVISION, L.L.C. 317right.ﬂ  
Mary Thompson Hospital
, 296 NLRB 1245, 1250 
(1989), enfd. 943 F.2d 741 (7th Cir. 1991).  More impor-
tantly, the information reques
ted (a seniority list showing 
each employee™s name, classifi
cation, date of hire, and 
rate of pay) has a direct 
bearing on the Respondent™s 
contemporaneous and unlawful failure to implement the 
wage increases required by the parties™ agreement.  Con-

trary to our dissenting coll
eague™s contention, there 
ﬁwould appear to be [a] reason under Board law to order 
production of [the] documents.ﬂ  See the discussion of 
Board and court law in 
Government Employees Local 
888
 (Bayley-Seton Hospital),
 323 NLRB 717, 720Œ721 
(1997), suggesting that the Union may still have a duty 
of fair representation.   
ORDER The National Labor Relations Board orders that the 
Respondent, Falcon Wheel Di
vision L.L.C., Gardena, 
California, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with General Tr
uck Drivers, Chauffeurs & 
Helpers of San Pedro, Wilmington, Long Beach & Vicin-
ity, Local 692, International Brotherhood of Teamsters, 
AFLŒCIO, at a time when the Union was the exclusive 
collective-bargaining represen
tative of the employees in 
the following unit, by failing and refusing to execute a 
written contract containing the parties™ complete agree-
ment on terms and conditions of employment of the unit.  
The unit is: 
All full-time and regular part-time production and 
maintenance employees employed by Respondent at its 
facility located at 407 E. Redondo Beach Boulevard, 
Gardena, California; excluding all other employees, of-
fice clerical employees, professional employees, 
guards, and supervisors as defined in the Act. 
(b) Failing and refusing to implement the wage in-
creases required by the agreement. 
(c) Failing and refusing to furnish a requested seniority 
list of employees to the Union at a time when the Union 
represented the unit employees. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Execute the written contract containing the agree-
ment reached by the Respondent and the Union on terms 
and conditions of employment of the unit. 
(b) Implement the wage increases required by the 
agreement. 
(c) Make unit employees whole for any loss of earn-
ings they have suffered as a result of the Respondent™s 

failure to implement the wage increases required by the 
parties™ agreement, with interest, in the manner set forth 
in the remedy section of this decision. 
(d) Furnish the Union with the information requested 
by it in June and July 2001: a current seniority list show-
ing each employee™s name, classification, date of hire, 
and current rate of pay. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Gardena, Califor
nia, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 21, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since June 8, 2001. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER SCHAUMBER, dissenting in part. 
I respectfully dissent in regard to part of the remedy 
imposed in this case.  The General Counsel™s motion 
requests that, as part of the remedy, the Respondent be 
ordered to furnish the Union with the information it re-
quested in 2001.  My colleagues grant this request.  

However, the Union disclaimed interest in representing 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318 the unit in May 2002, and it is no longer the employees™ 
representative.  Therefore, th
ere is no reason under Board 
law to order production of documents the Union no 
longer needs to administer the collective-bargaining 
agreement.  As such, the relie
f, once appropriate, is now 
inappropriate.  What was 
once remedial now appears 
punitive. 
In support of the majority™s position, my colleagues 
cite Mary Thompson Hospital
, 296 NLRB 1245 (1989).  
Surely, that case does not dictate the remedy imposed 
here.  In 
Mary Thompson
, the 
employer
 argued that it 
should not have to supply requested information because 

it had closed its doors and the bargaining unit no longer 
existed.  Critically, the 
union
 in 
Mary Thompson
 contin-
ued to seek the requested information and to represent 
the employees who had been in
 the unit.  Here, Charging 
Party Union disclaimed and walked away well over a 

year ago. My colleagues state that the information may have a 
ﬁdirect bearingﬂ on Respondent™s unlawful failure to 

implement wage increases.  That may be so but that ob-
servation offers no support for requiring that the informa-
tion be supplied 
to the Union
.  The Union, having long 
ago disclaimed, will have no role in monitoring compli-
ance with the Board™s orderŠ
including its requirement 
regarding the payment of wage increases.  That duty will 
fall to the Regional Office. 
My colleagues also cite to 
Government Employees Lo-
cal 888
 (Bayley-Seton Hospital)
, 323 NLRB 717 (1997), 
and suggest that the Union here may still have a duty of 

fair representation.  But again, the Union walked away 
16 months ago and, to date, no one has raised an issue of 
the Union™s duty of fair representation.  It is totally 
speculative, therefore, to suggest the Union might need 
the information it once requested to fulfill any such a 
duty to employees here. 
Because I see no reason on this record to require the 
Respondent to provide information the Union neither 

needs nor wants, I dissent. 
 APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT fail and refuse to bargain collectively 
and in good faith with Ge
neral Truck Drivers, Chauf-
feurs & Helpers of San Pedro, Wilmington, Long Beach 
& Vicinity, Local 692, International Brotherhood of 
Teamsters, AFLŒCIO, at a time when the Union was the 
exclusive collective-bargaining
 representative of the em-
ployees in the following unit, by failing and refusing to 

execute the written contract containing the parties™ com-
plete agreement on terms and conditions of employment 
of the unit.  The unit is: 
All full-time and regular part-time production and 
maintenance employees employed by us at our facility 
located at 407 E. Redondo Beach Boulevard, Gardena, 
California; excluding all other employees, office cleri-
cal employees, professional employees, guards, and 
supervisors as defined in the Act. 
WE WILL NOT fail and refuse to implement the wage 
increases required by the agreement. 
WE WILL NOT fail and refuse to furnish a requested 
seniority list of employees to the Union at a time when 
the Union represented the unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL execute the written contract containing the 
agreement reached by us and the Union on terms and 
conditions of employment of the unit. 
WE WILL implement the wage increases required by 
the agreement. 
WE WILL make unit employees whole for any loss of 
earnings they have suffered as a result of our failure to 
implement the wage increases required by the agreement, 
with interest. 
WE WILL furnish the Union with the information re-
quested by it in June and July 2001: a current seniority 
list showing each employee™s name, classification, date 
of hire, and current rate of pay. 
 FALCON WHEEL DIVISION L.L.C.  
 